Citation Nr: 0925928	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal was previously before the Board in October 2008.  
The Board remanded the claim for further development, to 
include a VA examination.  The case has been returned to the 
Board for further appellate consideration


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus, evaluated as 10 percent disabling.

2.  Hypertension was first shown several years following 
discharge from service, and was diagnosed several years prior 
to being diagnosed with diabetes mellitus; the preponderance 
of the competent evidence indicates that the Veteran's 
hypertension was not caused or aggravated by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, a July 2005 letter advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in May 2009.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
medical opinions and evidence in support of his claim.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. 
§ 3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service treatment records are absent of any treatment for or 
findings of high blood pressure or hypertension.  The 
evidence indicates he was diagnosed with hypertension in 
1977, approximately nine years after his discharge from 
service. 

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that service 
connection on a secondary basis is warranted; specifically, 
that his service-connected diabetes mellitus caused or 
aggravates his hypertension.  The Board notes that the 
Veteran also reported in his substantive appeal and in other 
statements that though his hypertension was diagnosed prior 
to his diabetes being diagnosed, it does not mean that his 
hypertension was present first, and that his physicians may 
have just not noticed his diabetes earlier.  While the Board 
notes the Veteran's contention, the question of medical 
diagnoses or causation for hypertension requires medical 
expertise.  As the Veteran does not have such expertise, his 
opinion does not constitute competent medical evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness), see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran was granted service connection for diabetes 
mellitus effective May 29, 2002. 

A November 2003 statement from a private physician, Dr. 
D.E.W. noted that the Veteran was diagnosed with hypertension 
in January 1977.  A May 2005 physician's statement form, 
filled out by the same physician, noted that the Veteran was 
diagnosed with diabetes mellitus in 1988.  A June 1989 letter 
from Dr. P.A.D. noted that he had treated the Veteran for 
hypertension and diabetes for several years.  The letter also 
noted that the Veteran was taken off his blood pressure 
medicine thanks to his weight loss.  Additional private 
treatment records include a lab workup from October 1988 with 
a handwritten note that the Veteran's glucose levels show 
"possible diabetes" and a July 1983 check up that noted the 
Veteran had slightly elevated uric acid and "somewhat of an 
elevated blood sugar."  

A November 2003 VA diabetes examination noted that there was 
no hypertension involved with the Veteran's diabetes 
mellitus.

An August 2003 statement from Dr. D.E.W. noted that the 
Veteran "has hypertension which is directly related to his 
Diabetes Mellitus."  The RO then requested that the 
physician provide a rationale for this statement.  In return, 
the physician provided a November 2005 letter which noted 
that "there is no medical evidence directly linking the 
development of Hypertension and Diabetes Mellitus.  There is 
however strong evidence suggesting increased medical problems 
due to 
co-morbidity.  There may also be a causual [sic] relationship 
caused by Diabetes Mellitus' affect on the circulatory and 
renal systems."  Though this statement does not provide a 
rationale as to why the physician opined that the Veteran's 
hypertension was related to his diabetes mellitus, it does 
provide a statement that diabetes mellitus can affect the 
circulatory system, and therefore that it could affect 
hypertension. 

The Veteran was afforded a VA hypertension examination in 
October 2006.  The examiner noted that the Veteran stated he 
was diagnosed with diabetes mellitus in the 1970s, slightly 
prior to being diagnosed with hypertension in the 1970s.  The 
examiner noted that there is a relationship between diabetes 
and high insulin levels early on in diabetes and 
hypertension, a pathophysiological relationship.  The 
examiner continued that it was his opinion that the Veteran's 
hypertension was secondary to his service-connected diabetes 
mellitus because, according to the Veteran, it started 
shortly after he developed diabetes, and hypertension is 
caused by hyper-insulin levels in the diabetic and pre-
diabetic state pathophysiologically.  In regards to if the 
Veteran's hypertension had chronically increased in severity 
due to his diabetes mellitus, the examiner noted that there 
"is evidence directly linking the development of 
hypertension to diabetes mellitus and metabolic syndrome and 
pre-diabetes.  It is due to elevated insulin levels."  The 
examiner gave the opinion that the Veteran's hypertension was 
directly related to, or secondary to, his service-connected 
diabetes mellitus, and that the Veteran's hypertension is 
more likely than not caused by his diabetes mellitus.

In response to this examination the RO requested 
clarification from the examiner, advising him that the 
records in the claims file show that the Veteran was 
diagnosed with hypertension in 1977 and diabetes in 1988.  
The RO requested that the examiner supply the evidence to 
which he referred that directly linked the Veteran's 
development of hypertension to his diabetes.

The examiner supplied an addendum to his October 2006 
opinion, noting the 11 year difference between when the 
Veteran was diagnosed with hypertension, and when he was 
later diagnosed with diabetes.  The examiner opined that the 
Veteran's hypertension was not caused by his diabetes, and 
that his hypertension was not chronically increased by his 
diabetes.  The examiner noted that the Veteran's history of 
earlier onset of blood pressure problems was not corroborated 
by subsequent medical records.

The October 2008 Board remand noted that the examiner's 
opinion that the Veteran's hypertension was not chronically 
increased due to his diabetes lacked a rationale, and as such 
the Board remanded the claim for an additional VA 
examination.

In January 2009 the Veteran was afforded a VA hypertension 
examination, and the claims file and medical records were 
reviewed in conjunction with the examination.  The Veteran 
noted that he had been on anti-hypertension medication in the 
past but that at the time of the examination he was not on 
medication.  The Veteran noted that after he was diagnosed 
with hypertension he lost weight and his blood pressure went 
down.  Lab results from July 2008 were reviewed and were 
within normal limits.  During the examination the Veteran's 
blood pressure was elevated, 162/88 and 141/86.  The examiner 
diagnosed the Veteran with hypertension.  Presented with the 
question of whether the Veteran's hypertension had been 
permanently worsened beyond the natural progress of such 
disorder by the Veteran's service-connected diabetes 
mellitus, the examiner noted that the Veteran's diabetes is 
controlled by diet, his blood glucose was within normal 
limits, and that the Veteran was not currently on medication 
for his hypertension.  The examiner opined that the Veteran's 
hypertension had not worsened because of his diabetes.  The 
examiner noted that, although long term poorly controlled 
diabetes is associated with numerous other problems that can 
be related to diabetes, he could not say that the Veteran's 
diabetes had permanently worsened the hypertension.  The 
Veteran's diabetes was well controlled at the time of the 
examination, and for the last ten years he had not been on 
anti-hypertension medication, which was controlled with 
weight loss and exercise.

The Board must account for the evidence it finds persuasive 
or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  There are conflicting medical opinions of record 
with regard to the matter of whether the Veteran's 
hypertension is related to or aggravated by his service-
connected diabetes mellitus.  Therefore, the Board must weigh 
the credibility and probative value of these opinions, and in 
so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

As noted above, though Dr. D.E.W. initially stated that the 
Veteran's hypertension was directly related to his diabetes 
mellitus, when asked to supply a rationale for this opinion, 
the physician merely noted that there may be a causal 
relationship caused by diabetes' affect on the circulatory 
and renal systems.  Statements that note only that it was 
"possible" or that there "may" be a relationship between 
the conditions are merely speculative.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms 
of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative.).  Thus, this opinion is assigned little, if 
any, probative value.

The October 2006 VA examination supported the Veteran's claim 
and related his hypertension to his diabetes mellitus.  
However, the examiner's opinion was predicated on incorrect 
information.  As noted above, the Veteran stated that he was 
diagnosed with hypertension shortly after being diagnosed 
with diabetes mellitus, while the claims file does not 
support these statements and shows that the Veteran was 
diagnosed with hypertension years prior to being diagnosed 
with diabetes.  Thus, that favorable opinion is entitled to 
little, if any, probative weight.  See Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
Also, the Court has recently held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), that in weighing various 
medical opinions with contradictory findings, the focus is 
not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  The 
examiner's addendum to this October 2006 opinion, given after 
being supplied with the correct dates of diagnosis, was a 
negative opinion.  However, though the examiner stated that 
the Veteran's medical records did not corroborate the history 
the Veteran originally provided and that the Veteran's 
hypertension was not caused by or chronically increased by 
his diabetes, the examiner did not supply a rationale for 
this new negative opinion.

The January 2009 VA examiner, after a review of the claims 
folder and physical examination of the Veteran, determined 
that the Veteran's hypertension had not been aggravated by 
his service-connected diabetes mellitus.  The examiner's 
rationale was that the Veteran had diet-controlled diabetes, 
glucose levels within normal limits, and the Veteran's weight 
loss had allowed him to come off of anti-hypertension 
medication ten years ago.  The Veteran's diet and exercise 
regime allowed him to lose a significant amount of weight in 
the 1980s, controlling his diabetes and allowing him to come 
off of medication for his hypertension.  The examiner's 
opinion is corroborated by the facts contained in the claims 
folder, and includes a detailed rationale for the conclusion.  
As such, it is entitled to great probative weight.  

In summary, the Veteran's hypertension was not noted in 
service or for many years thereafter, and the preponderance 
of the probative evidence reflects that his hypertension was 
not caused or aggravated by his service connected diabetes.  
Thus, service connection for hypertension is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


